"demonstrating that extraordinary relief is warranted"). We therefore
                deny the writ petition. See NRAP 21(b)(1); Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that the
                decision to issue writ relief is within this court's discretion).
                             It is so ORDERED.'




                cc: Michael James Betts
                     Attorney General/Carson City
                     Lincoln County Clerk




                       "We direct the clerk of this court to file petitioner's motion to extend
                the prison copywork limit, provisionally received in this court on August 7,
                2013. Having considered the motion, in light of this order, we deny it as
                moot.

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A